TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00327-CR
                                     NO. 03-09-00328-CR



                              Steven Dwayne Mitchell, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
       NOS. 63640 & 64163, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Steven Dwayne Mitchell was convicted on a plea of guilty to charges of evading

arrest with a motor vehicle with a deadly weapon and possession of four grams or more but less

than two hundred grams of a controlled substance. See Tex. Penal Code Ann. § 38.04 (West 2003)

(evading arrest); Tex. Health & Safety Code Ann. § 481.115 (West 2003). The court sentenced him

to ten years and fourteen years in prison for the respective offenses, with the terms to be served

concurrently. He now seeks to appeal.

               The trial court has certified that: (1) this is a plea bargain case and Mitchell

has no right of appeal, and (2) Mitchell waived the right of appeal. The appeal is dismissed. See

Tex. R. App. P. 25.2(a)(2), (d). At the trial court in both cases, Mitchell signed a document

entitled Disclosure of Plea Recommendations. Mitchell was sentenced in accordance with the

recommendations. At the trial court in both cases, Mitchell signed a document entitled Waiver of
Motion for New Trial and Motion in Arrest of Judgment and Waiver of Right to Appeal that states

in relevant part as follows: “COMES NOW the defendant in person and in open court together with

his attorney and would show the court as follows: . . . (5) That he does not wish to appeal his

conviction and expressly waives his right to appeal.”

               Because a certification that appellant has a right to appeal has not been made part of

the record, this appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed

Filed: July 14, 2009

Do Not Publish




                                                 2